Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021, 6/08/2021, 6/15/2021, and 9/10/2021 have been considered and entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 8 of copending Application No. 17/033,211. This is a provisional double patenting rejection since the conflicting claims have not yet been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:

Instant Application
Co-Pending Application
1. A method for building a route time consumption estimation model, wherein the method comprises: obtaining training data from user trajectory data, the training data comprising: a route through which a user passes, time information when the user passes through the route, and actual time consumption information for the user to pass through the route; obtaining the route time consumption estimation model by using the training data, wherein the route time consumption estimation model comprises: a road segment subnetwork and an integration subnetwork; the road segment subnetwork obtaining vector representations of road segments respectively based on the road segments included by the route and their context; the integration subnetwork determining an estimated time consumption on the route according to a feature representation of the time information, vector representations of the road segments and road condition feature representations of the road segments included by the route, wherein the road condition feature representations of the road segments are obtained from road condition information of the road segments and their context; a training target of the route time consumption estimation model being to minimize a difference between the estimated time consumption and an actual time consumption on the route.
1. A method for building a route time consumption estimation model, wherein the method comprises: obtaining training data from user trajectory data, the training data comprising: a route through which a user passes, time information when the user passes through the route, and actual time consumption information for the user to pass through the route; obtaining the route time consumption estimation model by using the training data, wherein the route time consumption estimation model comprises: a road condition subnetwork and an integration subnetwork; the road condition subnetwork estimating road condition feature representations of road segments included by the route by using the time information and road network feature representations of road segments included by the route; the integration subnetwork determining an estimated time consumption on the route according to a feature representation of the time information, vector representations of the road segments included by the route and road condition feature representations of the road segments included by the route; a training target of the route time consumption estimation model being to minimize a difference between the estimated time consumption and an actual time consumption on the route.
3. The method according to claim 1, wherein the route time consumption estimation model further comprises: a time subnetwork; the time subnetwork being used to obtain a feature representation of time information.

2. The method according to claim 1, wherein the route time consumption estimation model further comprises: a time subnetwork and/or a road segment subnetwork; the time subnetwork being used to obtain the feature representation of the time information; the road segment subnetwork being used to obtain the vector representations of -2-Preliminary AmendmentLadas & Parry Ref. No. B-10536 632863-4 the road segments included by the route.
8. The method according to claim 1, wherein the determining the estimated time consumption on the route comprises: the integration subnetwork integrating the feature representation of time information, vector representations of road segments included by the route and road condition feature representations of road segments included by the route, and then respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments.




7. The method according to claim 1, wherein the determining the estimated time consumption on the route comprises: the integration subnetwork integrating according to the feature representation of time information, vector representations of road segments included by the route and road condition feature representations of road segments included by the route, and then respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments.
9. The method according to claim 8, wherein the minimizing a difference between the estimated time consumption and an actual time consumption on the route comprises: determining a loss function according to a difference between the estimated time consumption on the route and actually-consumed time on the route, and performing feed-forward according to the loss function to update parameters of the route time consumption estimation model; or determining a loss function according to a difference between the estimated time consumptions of road segments on the route and actually-consumed time on the -4-Preliminary AmendmentLadas & Parry Ref. No. B-10516 632836-7 New U.S. National Stage Application road segments, and performing feed-forward according to the loss function to update parameters of the route time consumption estimation model; or determining a total loss function according to the difference between the estimated time consumptions of road segments on the route and actually-consumed time on the road segments, and the difference between the estimated time consumption on the route and actually-consumed time on the route, and performing feed-forward according to the loss function to update parameters of the route time consumption estimation model.
8. The method according to claim 7, wherein the minimizing a difference between the estimated time consumption and an actual time consumption on the route comprises: determining a loss function according to the difference between the estimated time consumption on the route and the actual time consumption on the route, and performing feed-forward according to the loss function to update parameters of the route time consumption estimation model; or determining a loss function according to a difference between estimated time consumptions on road segments on the route and actual time consumptions on the road segments, and performing feed-forward according to the loss function to update parameters of the route time consumption estimation model; or determining a loss function according to the difference between the estimated time consumptions on road segments on the route and the actual time consumptions on the road segments, and the difference between the estimated time consumption on -4-Preliminary AmendmentLadas & Parry Ref. No. B-10536 632863-4 the route and the actual time consumption on the route, and performing feed-forward according to the loss function to update parameters of the route time consumption estimation model.



For example, Chinese Patent Application Publication 110470314A to Chenguang et al. (hereinafter "Chenguang") discloses that the road condition feature representations of the road segments are obtained from road condition information of the road segments and their context (Chenguang Paragraph 148-149 “The ETA model generation part is mainly based on the existing path sample information to train the two model parameters of the fusion factor and the intersection driving time in the ETA model used to train the given path to obtain their optimal solutions, and generate the ETA model. Among them, the fusion factor is used to predict the travel time of the road segment, and the travel time of the entire navigation path can be obtained by adding the travel time of each road segment included in a complete navigation path and the travel time of each intersection. As shown in the figure, in the ETA model generation part, the path sample information for model training is first obtained. The path sample information may include: road segments included in the navigation path, the actual travel time corresponding to the navigation path, and the distance traveled by each road segment. Information about travel times, etc. Based on the route sample information, the historical travel duration corresponding to each road segment and the real-time travel duration of each road segment under the road conditions at the travel start time of the navigation route to which it belongs can be calculated.”). Accordingly, it would have been obvious to one of ordinary skill in the art to obtain road condition features from the road segments and their context as taught by Chenguang in order effectively and accurately route time models (Chenguang Paragraph 10 “A first aspect provides a method for generating an ETA model, where the ETA model is used to predict the arrival time of a navigation path, where the navigation path includes at least one road segment and at least one intersection”). In addition, all elements of dependent claims 3, 8, and 9 are recited in the dependent claims of the copending application. Accordingly, all elements of claims 1, 3, 8, and 9 are unpatentable over the claims of the copending application in view of Chenguang.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached).

	With respect to claim 1, Chenguang teaches a method for building a route time consumption estimation model (Chenguang Paragraph 2 “The present application relates to the field of computer technology, and in particular, to a method and apparatus for generating an ETA model, an ETA prediction method and apparatus, and an electronic device.”), wherein the method comprises: obtaining training data from user trajectory data, the training data comprising: a route through which a user passes (Chenguang Paragraph 71 “ A navigation path can include multiple road segments and multiple intersections. The navigation path of this solution is the complete travel route of the user from a certain starting position to the ending position;”), time information when the user passes through the route (Chenguang Paragraph 83 “S130, using a preset fusion factor to perform a fusion operation on the historical travel time and real-time travel time of each road segment, to obtain the predicted travel time of each road segment;”), and actual time consumption information for the user to pass through the route (Chenguang Paragraph 79 “S120, obtaining the real-time travel duration of each road segment under the road conditions at the start of the travel;”); obtaining the route time consumption estimation model by using the training data, wherein the route time consumption estimation model comprises: a road segment subnetwork (Chenguang Paragraph 32 “a road segment and intersection obtaining unit, used to obtain each road segment and each intersection included in the navigation path;”) and an integration subnetwork (Chenguang Paragraph 148 “The ETA model generation part is mainly based on the existing path sample information to train the two model parameters of the fusion factor and the intersection driving time in the ETA model used to train the given path to obtain their optimal solutions, and generate the ETA model.”); the road segment subnetwork obtaining vector representations of road segments respectively based on the road segments included by the route and their context (Chenguang Paragraph 77-78 “S110, obtaining the historical travel duration of each road segment included in the navigation path. In this step, sample information of the navigation path can be obtained, the sample information includes the positioning track information of the vehicle passing the navigation path, and the positioning track information includes the position point, time, driving speed and driving direction output by the positioning system. Combining the positioning track information with the coordinate information and shape information of the road segments in the map data, the historical travel duration of each road segment in the navigation path can be obtained.”); the integration subnetwork determining an estimated time consumption on the route according to a feature representation of the time information, vector representations of the road segments and road condition feature representations of the road segments included by the route, wherein the road condition feature representations of the road segments are obtained from road condition information of the road segments and their context (Chenguang Paragraph 148-149 “The ETA model generation part is mainly based on the existing path sample information to train the two model parameters of the fusion factor and the intersection driving time in the ETA model used to train the given path to obtain their optimal solutions, and generate the ETA model. Among them, the fusion factor is used to predict the travel time of the road segment, and the travel time of the entire navigation path can be obtained by adding the travel time of each road segment included in a complete navigation path and the travel time of each intersection. As shown in the figure, in the ETA model generation part, the path sample information for model training is first obtained. The path sample information may include: road segments included in the navigation path, the actual travel time corresponding to the navigation path, and the distance traveled by each road segment. Information about travel times, etc. Based on the route sample information, the historical travel duration corresponding to each road segment and the real-time travel duration of each road segment under the road conditions at the travel start time of the navigation route to which it belongs can be calculated.”); a training target of the route time consumption estimation model being to minimize a difference between the estimated time consumption and an actual time consumption on the (Chenguang Paragraph 52 “Finally, the estimated arrival time of the path to be predicted is predicted based on these two model parameters, thereby improving the accuracy of the prediction results. At the same time, since the model is a machine learning model, the training cost is low and the online prediction speed is fast.”)

	With respect to claim 10, Chenguang teaches a method for estimating a route time consumption (Chenguang Paragraph 2 “The present application relates to the field of computer technology, and in particular, to a method and apparatus for generating an ETA model, an ETA prediction method and apparatus, and an electronic device.”), wherein the method comprises: determining a route to be estimated (Chenguang Paragraph 71 “ A navigation path can include multiple road segments and multiple intersections. The navigation path of this solution is the complete travel route of the user from a certain starting position to the ending position;”), and time information for estimation (Chenguang Paragraph 83 “S130, using a preset fusion factor to perform a fusion operation on the historical travel time and real-time travel time of each road segment, to obtain the predicted travel time of each road segment;”); inputting the route and the time information into a route time consumption estimation model to obtain an estimated time consumption on the route output by the route time consumption estimation model (Chenguang Paragraph 79 “S120, obtaining the real-time travel duration of each road segment under the road conditions at the start of the travel;”); wherein the route time consumption estimation model comprises: a road segment subnetwork (Chenguang Paragraph 32 “a road segment and intersection obtaining unit, used to obtain each road segment and each intersection included in the navigation path;”) and an integration subnetwork (Chenguang Paragraph 148 “The ETA model generation part is mainly based on the existing path sample information to train the two model parameters of the fusion factor and the intersection driving time in the ETA model used to train the given path to obtain their optimal solutions, and generate the ETA model.”); the road segment subnetwork obtaining vector representations of road segments respectively based on the road segments included by the route and their context (Chenguang Paragraph 77-78 “S110, obtaining the historical travel duration of each road segment included in the navigation path. In this step, sample information of the navigation path can be obtained, the sample information includes the positioning track information of the vehicle passing the navigation path, and the positioning track information includes the position point, time, driving speed and driving direction output by the positioning system. Combining the positioning track information with the coordinate information and shape information of the road segments in the map data, the historical travel duration of each road segment in the navigation path can be obtained.”); the integration subnetwork determining an estimated time consumption on the route according to a feature representation of the time information, vector representations of road segments and road condition feature representations of road segments included by the route, wherein the road condition feature representations of the road segments are obtained from road condition information of the road segments and their context (Chenguang Paragraph 148-149 “The ETA model generation part is mainly based on the existing path sample information to train the two model parameters of the fusion factor and the intersection driving time in the ETA model used to train the given path to obtain their optimal solutions, and generate the ETA model. Among them, the fusion factor is used to predict the travel time of the road segment, and the travel time of the entire navigation path can be obtained by adding the travel time of each road segment included in a complete navigation path and the travel time of each intersection. As shown in the figure, in the ETA model generation part, the path sample information for model training is first obtained. The path sample information may include: road segments included in the navigation path, the actual travel time corresponding to the navigation path, and the distance traveled by each road segment. Information about travel times, etc. Based on the route sample information, the historical travel duration corresponding to each road segment and the real-time travel duration of each road segment under the road conditions at the travel start time of the navigation route to which it belongs can be calculated.”). 

	With respect to claim 16, Chenguang teaches an electronic device, comprising at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 1 (Refer to the rejection of claim one and Chenguang paragraph 229 “The processor 102, coupled to the memory 101, is used for executing the program in the memory 101 for:”).
	
	With respect to claim 18, Chenguang teaches an electronic device, comprising at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 10 (Refer to the rejection of claim ten and Chenguang paragraph 229 “The processor 102, coupled to the memory 101, is used for executing the program in the memory 101 for:”).
	
	With respect to claim 19, Chenguang teaches A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform the method of claim 1 (Refer to the rejection of claim 1 and Chenguang Paragraph 227 “In addition to the above-described programs, the memory 101 may also be configured to store various other data to support operations on the electronic device.” | Paragraph 228 “Memory 101 may be implemented by any type of volatile or non-volatile storage device or combination thereof, such as static random access memory (SRAM), electrically erasable programmable read only memory (EEPROM), erasable Programmable Read Only Memory (EPROM), Programmable Read Only Memory (PROM), Read Only Memory (ROM), Magnetic Memory, Flash Memory, Magnetic or Optical Disk.”).

	With respect to claim 20, Chenguang teaches A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform the method of claim 10 (Refer to the rejection of claim 10 and Chenguang Paragraph 227 “In addition to the above-described programs, the memory 101 may also be configured to store various other data to support operations on the electronic device.” | Paragraph 228 “Memory 101 may be implemented by any type of volatile or non-volatile storage device or combination thereof, such as static random access memory (SRAM), electrically erasable programmable read only memory (EEPROM), erasable Programmable Read Only Memory (EPROM), Programmable Read Only Memory (PROM), Read Only Memory (ROM), Magnetic Memory, Flash Memory, Magnetic or Optical Disk.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Wu (US 20200109959 A1) (“Wu”).
 With respect to claim 2, Chenguang teaches obtaining the road segments included by the route and context of the road segments (Chenguang Paragraph 13 “Using a preset fusion factor, a fusion operation is performed on the historical travel duration and the real-time travel duration of each road segment to obtain the predicted travel duration of each road segment;” | Paragraph 77 “S110, obtaining the historical travel duration of each road segment included in the navigation path”)
Chenguang fails to explicitly disclose performing encoding with respect to each road segment and the context of the -2-Preliminary AmendmentLadas & Parry Ref. No. B-10516 632836-7 New U.S. National Stage Application road segment by using a convolutional neural network to obtain the vector representation of the road segment.
Wu teaches performing encoding with respect to each road segment and the context of the         New U.S. National Stage Applicationroad segment by using a convolutional neural network to obtain the vector representation of the road segment (Wu Paragraph 9 “In some embodiments, the first electronic signals may encode a road map including the start location and the destination. The first electronic signals may also encode road characteristic information associated with roads in the road map. The first electronic signals may further encode structured data encoding a plurality of historical routes. The at least one processor may train the model based on the plurality of historical routes. The at least one processor may further generate the recommended route from the start location to the destination based on the model and the road characteristic information.” | Paragraph 11 “In some embodiments, the model may include at least one of a convolutional neural network (CNN), a road map including a three-channel RGB map as an input of the CNN, or road characteristic information including additional channels of map layers as an input of the CNN.”  | Paragraph 85 “FIG. 9 illustrate a schematic diagram of exemplary channels of a model according to some embodiments of the present disclosure. In some embodiments, the model may be a convolutional neural network (CNN). In some embodiments, the channels may include RGB channels corresponding to the road map. The channels may also include channels corresponding to road characteristic information (also referred to as characteristic channels). Road characteristic information may be converted to a form of characteristic channels to be input to the model. The characteristic channels may help in the generation of the route from the start location to the destination. The characteristic information may include a traffic restriction, traffic lights, a traffic accident and/or a traffic congestion, grades of a road, or the like, or any combination thereof. Each type of characteristic information may correspond to a characteristic channel”).
It would have been obvious to one of ordinary skill in the art to have combined the method of Chenguang to include encoding with respect to each road segment and the context of the         New U.S. National Stage Applicationroad segment by using a convolutional neural network to obtain the vector representation of the road segment, as taught by Wu as disclosed above, in order to effectively plan routes by using machine learning (Wu Paragraph 2 “The present disclosure generally relates to systems and methods for route planning, and particularly, to systems and methods for route planning based on a deep convolutional neural network”).


Wu, however, teaches wherein the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context (Wu Paragraph 9 “In some embodiments, the first electronic signals may encode a road map including the start location and the destination. The first electronic signals may also encode road characteristic information associated with roads in the road map. The first electronic signals may further encode structured data encoding a plurality of historical routes. The at least one processor may train the model based on the plurality of historical routes. The at least one processor may further generate the recommended route from the start location to the destination based on the model and the road characteristic information.” | Paragraph 11 “In some embodiments, the model may include at least one of a convolutional neural network (CNN), a road map including a three-channel RGB map as an input of the CNN, or road characteristic information including additional channels of map layers as an input of the CNN.” | Paragraph 15 “In some embodiments, the device may determine the quality of each of the plurality of historical routes based on at least one of distance, Estimated Time of Arrival (ETA), degree of safeness, traffic conditions, road types, or sceneries along the route.” | Paragraph 46 “A plurality of historical routes may be obtained from database 130 or the information source 150. The information source 150 may be a source configured to provide other information for the server 105. The information source 150 may provide the server 105 with service information, such as weather conditions, traffic information, information of laws and regulations, news events, life information, life guide information, or the like” | Paragraph 48 “The server 105 may obtain data based on historical routes to train the route recommendation model. In some embodiments, the terminal 120 may receive a start location and a destination from a user. The terminal 120 may transmit via network 140 the received start location and destination to the server 105. The server 105 may then determine a recommended route from the start location to the destination using a trained route recommendation model as described elsewhere in this disclosure” |Paragraph 63 “In 430, the device may obtain a plurality of historical routes. In some embodiments, the historical routes may be recorded by one or more online transportation platforms…”)   
It would have been obvious to one of ordinary skill in the art to have combined the method of Chenguang to include that the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context, as taught by Wu as disclosed above, in order to ensure accurate time models with routes containing various road features (Wu Abstract “The device may then train a model based on the plurality of historical routes. Then the device may run the trained model to sequentially determine a plurality of road intersections between the start location and the destination, and a target entrance and target exit that corresponding to each of the plurality of the road intersections based on characteristic information”)

With respect to claim 12, Chenguang fails to explicitly disclose wherein the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context.
Wu, however, teaches wherein the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context (Wu Paragraph 9 “In some embodiments, the first electronic signals may encode a road map including the start location and the destination. The first electronic signals may also encode road characteristic information associated with roads in the road map. The first electronic signals may further encode structured data encoding a plurality of historical routes. The at least one processor may train the model based on the plurality of historical routes. The at least one processor may further generate the recommended route from the start location to the destination based on the model and the road characteristic information.” | Paragraph 11 “In some embodiments, the model may include at least one of a convolutional neural network (CNN), a road map including a three-channel RGB map as an input of the CNN, or road characteristic information including additional channels of map layers as an input of the CNN.” | Paragraph 15 “In some embodiments, the device may determine the quality of each of the plurality of historical routes based on at least one of distance, Estimated Time of Arrival (ETA), degree of safeness, traffic conditions, road types, or sceneries along the route.” | Paragraph 46 “A plurality of historical routes may be obtained from database 130 or the information source 150. The information source 150 may be a source configured to provide other information for the server 105. The information source 150 may provide the server 105 with service information, such as weather conditions, traffic information, information of laws and regulations, news events, life information, life guide information, or the like” | Paragraph 48 “The server 105 may obtain data based on historical routes to train the route recommendation model. In some embodiments, the terminal 120 may receive a start location and a destination from a user. The terminal 120 may transmit via network 140 the received start location and destination to the server 105. The server 105 may then determine a recommended route from the start location to the destination using a trained route recommendation model as described elsewhere in this disclosure” |Paragraph 63 “In 430, the device may obtain a plurality of historical routes. In some embodiments, the historical routes may be recorded by one or more online transportation platforms…”)   
It would have been obvious to one of ordinary skill in the art to have combined the method of Chenguang to include that the integration subnetwork obtains the road condition feature representations of the road segments included by the route from a pre-trained road condition estimation model; or the route time consumption estimation model further comprises: a road condition subnetwork used to estimate road condition feature representations of road segments included by the route according to the time information and road network feature representations of road segments included by the route and their context, as taught by Wu as disclosed above, in order to ensure accurate time models with routes containing various road features (Wu Abstract “The device may then train a model based on the plurality of historical routes. Then the device may run the trained model to sequentially determine a plurality of road intersections between the start location and the destination, and a target entrance and target exit that corresponding to each of the plurality of the road intersections based on characteristic information”)

With respect to claim 17, Chenguang teaches obtaining the road segments included by the route and context of the road segments (Chenguang Paragraph 13 “Using a preset fusion factor, a fusion operation is performed on the historical travel duration and the real-time travel duration of each road segment to obtain the predicted travel duration of each road segment;” | Paragraph 77 “S110, obtaining the historical travel duration of each road segment included in the navigation path”)
Chenguang fails to explicitly disclose performing encoding with respect to each road segment and the context of the -2-Preliminary AmendmentLadas & Parry Ref. No. B-10516 632836-7 New U.S. National Stage Application road segment by using a convolutional neural network to obtain the vector representation of the road segment.
Wu teaches performing encoding with respect to each road segment and the context of the         New U.S. National Stage Applicationroad segment by using a convolutional neural network to obtain the vector representation of the road segment (Wu Paragraph 9 “In some embodiments, the first electronic signals may encode a road map including the start location and the destination. The first electronic signals may also encode road characteristic information associated with roads in the road map. The first electronic signals may further encode structured data encoding a plurality of historical routes. The at least one processor may train the model based on the plurality of historical routes. The at least one processor may further generate the recommended route from the start location to the destination based on the model and the road characteristic information.” | Paragraph 11 “In some embodiments, the model may include at least one of a convolutional neural network (CNN), a road map including a three-channel RGB map as an input of the CNN, or road characteristic information including additional channels of map layers as an input of the CNN.”  | Paragraph 85 “FIG. 9 illustrate a schematic diagram of exemplary channels of a model according to some embodiments of the present disclosure. In some embodiments, the model may be a convolutional neural network (CNN). In some embodiments, the channels may include RGB channels corresponding to the road map. The channels may also include channels corresponding to road characteristic information (also referred to as characteristic channels). Road characteristic information may be converted to a form of characteristic channels to be input to the model. The characteristic channels may help in the generation of the route from the start location to the destination. The characteristic information may include a traffic restriction, traffic lights, a traffic accident and/or a traffic congestion, grades of a road, or the like, or any combination thereof. Each type of characteristic information may correspond to a characteristic channel”).
It would have been obvious to one of ordinary skill in the art to have combined the method of Chenguang to include encoding with respect to each road segment and the context of the         New U.S. National Stage Applicationroad segment by using a convolutional neural network to obtain the vector representation of the road segment, as taught by Wu as disclosed above, in order to effectively plan routes by using machine learning (Wu Paragraph 2 “The present disclosure generally relates to systems and methods for route planning, and particularly, to systems and methods for route planning based on a deep convolutional neural network”).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Roherty (US 20210262817 A1) (“Roherty”).

With respect to claim 3, Chenguang fails to explicitly disclose wherein the route time consumption estimation model further comprises: a time subnetwork; the time subnetwork being used to obtain a feature representation of time information.
(Roherty Paragraph 33 “Referring still to FIG. 2 and as indicated above, the estimated time of arrival engine 205 receives input from the data sources 210A-210N. The number of the data sources 210A-210N from which the estimated time of arrival engine 205 receives input may vary from one embodiment to another. For example, although at least three data sources (e.g., the data source 210A, the data source 210B, and the data source 210N) are shown in FIG. 2, in other embodiments, fewer than or greater than three data sources may be used. Further, in some embodiments, each of the data sources 210A-210N may be configured to provide a designated type of input data to the estimated time of arrival engine 205. For example, in some embodiments, one or more of the data sources 210A-210N may include driver profile information. Driver profile data that may be collected and stored in one or more of the data sources 210A-210N may include driver name, driver demographics, driving history, a team driver status, a student status, a LoS, a BU, overrides allowed, tenure, a team logic value, a student logic value, a normal start time, a normal end time, a normal break length, a driver's individual accuracy based on variance to actual times, delays in actualizing activity, false and/or not precise actuals, a “Not Available Before” time, and any other information pertaining to the driver that may be needed or considered desirable to have. The driver profile information may be utilized by the estimated time of arrival application 200 to analyze behaviors of drivers to improve a prediction of the estimated time of arrival. Additionally, one or more of the data sources 210A-210N may store actual, “soft actuals,” and predicted arrival/departing data. For example, when an update is received from a user device of a driver that the driver has arrived at a delivery location, this update of actual arrival information can be stored in a designated data source” | Paragraph 53 “At operation 410, the estimated time of arrival engine 205 computes an initial transit time for the transit leg. For example, the estimated time of arrival engine 205 may calculate the expected amount of time to complete a transit leg (e.g., from a previous transit leg destination to a current transit leg destination), as discussed above using third party services and other historical data from a similar driving route.” | Paragraph 54 “At operation 415, the estimated time of arrival engine 205 computes a dwell time at the transit leg. As indicated above, dwell time is the amount of time that a driver/vehicle spends at a particular transit leg destination. The estimated time of arrival engine 205 may determine the dwell time at a particular transit leg destination based upon a difference between an actual departure time from the transit leg destination and an actual time of arrival at the transit leg destination. In some embodiments, the estimated time of arrival engine 205 may predict the dwell time at the transit leg destination based on a calculation of historical dwell time data for that particular transit leg destination or other similar transit leg destination(s). In some embodiments, the historical dwell time data may be specific to one or more drivers (e.g., a particular driver may take longer than another driver at the same transit leg destination) and/or may be specific to a particular transit leg destination. The estimated time of arrival engine 205 may store the historical dwell time data in the memory 220.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang to include a time subnetwork that is being used to obtain a feature representation of time information, as taught by Roherty as disclosed above, in order to effectively determine travel time including various time characteristics that will cause delays (Roherty Abstract  “A system and method compute a transit time for travel of a vehicle from a first site to a second site. The system and method include determining a dwell time at the second site, computing an initial predicted transit estimated time of arrival of the vehicle based on the dwell time and the transit time, and updating the initial predicted transit estimated time of arrival based upon a user workflow”).


Roherty, however, teaches wherein the route time consumption estimation model further comprises: a time subnetwork; the time subnetwork being used to obtain a feature representation of time information (Roherty Paragraph 33 “Referring still to FIG. 2 and as indicated above, the estimated time of arrival engine 205 receives input from the data sources 210A-210N. The number of the data sources 210A-210N from which the estimated time of arrival engine 205 receives input may vary from one embodiment to another. For example, although at least three data sources (e.g., the data source 210A, the data source 210B, and the data source 210N) are shown in FIG. 2, in other embodiments, fewer than or greater than three data sources may be used. Further, in some embodiments, each of the data sources 210A-210N may be configured to provide a designated type of input data to the estimated time of arrival engine 205. For example, in some embodiments, one or more of the data sources 210A-210N may include driver profile information. Driver profile data that may be collected and stored in one or more of the data sources 210A-210N may include driver name, driver demographics, driving history, a team driver status, a student status, a LoS, a BU, overrides allowed, tenure, a team logic value, a student logic value, a normal start time, a normal end time, a normal break length, a driver's individual accuracy based on variance to actual times, delays in actualizing activity, false and/or not precise actuals, a “Not Available Before” time, and any other information pertaining to the driver that may be needed or considered desirable to have. The driver profile information may be utilized by the estimated time of arrival application 200 to analyze behaviors of drivers to improve a prediction of the estimated time of arrival. Additionally, one or more of the data sources 210A-210N may store actual, “soft actuals,” and predicted arrival/departing data. For example, when an update is received from a user device of a driver that the driver has arrived at a delivery location, this update of actual arrival information can be stored in a designated data source” | Paragraph 53 “At operation 410, the estimated time of arrival engine 205 computes an initial transit time for the transit leg. For example, the estimated time of arrival engine 205 may calculate the expected amount of time to complete a transit leg (e.g., from a previous transit leg destination to a current transit leg destination), as discussed above using third party services and other historical data from a similar driving route.” | Paragraph 54 “At operation 415, the estimated time of arrival engine 205 computes a dwell time at the transit leg. As indicated above, dwell time is the amount of time that a driver/vehicle spends at a particular transit leg destination. The estimated time of arrival engine 205 may determine the dwell time at a particular transit leg destination based upon a difference between an actual departure time from the transit leg destination and an actual time of arrival at the transit leg destination. In some embodiments, the estimated time of arrival engine 205 may predict the dwell time at the transit leg destination based on a calculation of historical dwell time data for that particular transit leg destination or other similar transit leg destination(s). In some embodiments, the historical dwell time data may be specific to one or more drivers (e.g., a particular driver may take longer than another driver at the same transit leg destination) and/or may be specific to a particular transit leg destination. The estimated time of arrival engine 205 may store the historical dwell time data in the memory 220.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang to include a time subnetwork that is being used to obtain a feature representation of time information, as taught by Roherty as disclosed above, in order to effectively determine travel time including various time characteristics that will cause delays (Roherty Abstract  “A system and method compute a transit time for travel of a vehicle from a first site to a second site. The system and method include determining a dwell time at the second site, computing an initial predicted transit estimated time of arrival of the vehicle based on the dwell time and the transit time, and updating the initial predicted transit estimated time of arrival based upon a user workflow”).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Wu (US 20200109959 A1) (“Wu”) further in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”).

With respect to claim 5, Chenguang in view of Wu fail to explicitly disclose wherein the estimating the road condition feature representations of the road segments comprises: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information; concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment.
Pace, however, teaches wherein the estimating the road condition feature representations of the road segments comprises: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information (Pace 4.1. “The traffic dataset is the GPS probe data which is collected from more than 14,000 taxis traveling in the Chengdu from August 3, 2014, to August 30, 2014. The GPS device on each taxi is sampling every 20 to 30 seconds from 6:00 a.m. to 24:00 p.m.; every record includes the taxi identification (taxi ID), current time (time stamps), and current location (latitude, longitude) [23]); concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time (Pace FIG 2.  2. Problem Description “Figure 2 depicts the selected area is divided into 10 road segments . The average traffic speed  within a time frame can be applied to evaluate the traffic condition of the road segment  [20]. A time frame means a period of time. GPS probe data collected from floating cars contains a time stamp, current GPS position, instantaneous speed, etc. Therefore, this paper calculates average traffic speed with GPS probe data. In a time frame , if the GPS positions of the vehicles  are on the road segment , and their corresponding instant speeds are , then the average speed . If an area has  road segments , then the traffic condition of the road network in  time frame is represented as a vector . At the same time, the historical data of each road segment corresponds to a time series, like  which corresponds to the road segment , where  indicates the number of time frames in historical data. So the traffic data of an area with  road segments over  time frames can be described as a spatial-temporal matrix :”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Chenguang in view of Wu to include the estimating the road condition feature representations of the road segments comprising: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information; concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment, as taught by Pace as disclosed above, in order to effectively provide traffic conditions that may occur through past historic feature data when (Pace 2. Problem description “The aim of traffic prediction is to evaluate the future traffic condition so that we can provide valuable information to the traffic managers and participants.”).
.
With respect to claim 6, Chenguang in view of Wu in view of Pace teach obtaining, from road condition diagrams at time points in the preset historical time length before the time information, road condition sub-diagrams corresponding to the road segment and its context (Pace FIG. 7 | Section 4.1 “The traffic dataset is the GPS probe data which is collected from more than 14,000 taxis traveling in the Chengdu from August 3, 2014, to August 30, 2014. The GPS device on each taxi is sampling every 20 to 30 seconds from 6:00 a.m. to 24:00 p.m.; every record includes the taxi identification (taxi ID), current time (time stamps), and current location (latitude, longitude) [23]. The area in experiment is located in the Qingyang District of Chengdu, China (Figure 7). In this paper, the road map is obtained from the OpenStreetMap, which is a free, open source, and editable map service. Then, we use the operation mentioned in the second section to divide the road network into segments.”); encoding the road condition sub-diagrams to obtain road condition features of the road segment and its context at the time points in the preset historical time length before the time information (Pace FIG. 11a-b | Section 4.5 “Figure 11(a) shows that the traffic patterns of road segment A on weekdays is very different from weekends. The performance of prediction on weekdays is obviously better than weekends. The reason is that the traffic flow conditions are more complex on weekends. There is no big difference between the traffic patterns of road segment B on weekdays and the weekends as Figure 11(b) shows. By carefully observing Figure 11, we speculate that the model performance on rush hour is better than the non-rush hour from the results. In order to verify this conjecture, we divide the prediction results of each day into hours and take the average error per hour. The error distribution per hour is shown in Figure 12.”). 

With respect to claim 13, Chenguang in view of Wu fail to explicitly disclose wherein the estimating the road condition feature representations of the road segments comprises: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information; concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment.
Pace, however, teaches wherein the estimating the road condition feature representations of the road segments comprises: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information (Pace 4.1. “The traffic dataset is the GPS probe data which is collected from more than 14,000 taxis traveling in the Chengdu from August 3, 2014, to August 30, 2014. The GPS device on each taxi is sampling every 20 to 30 seconds from 6:00 a.m. to 24:00 p.m.; every record includes the taxi identification (taxi ID), current time (time stamps), and current location (latitude, longitude) [23]); concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment (Pace FIG 2.  2. Problem Description “Figure 2 depicts the selected area is divided into 10 road segments . The average traffic speed  within a time frame can be applied to evaluate the traffic condition of the road segment  [20]. A time frame means a period of time. GPS probe data collected from floating cars contains a time stamp, current GPS position, instantaneous speed, etc. Therefore, this paper calculates average traffic speed with GPS probe data. In a time frame , if the GPS positions of the vehicles  are on the road segment , and their corresponding instant speeds are , then the average speed . If an area has  road segments , then the traffic condition of the road network in  time frame is represented as a vector . At the same time, the historical data of each road segment corresponds to a time series, like  which corresponds to the road segment , where  indicates the number of time frames in historical data. So the traffic data of an area with  road segments over  time frames can be described as a spatial-temporal matrix :”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Chenguang in view of Wu to include the estimating the road condition feature representations of the road segments comprising: obtaining road condition features of the road segment and its context at time points in a preset historical time length before the time information; concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment, as taught by Pace as disclosed above, in order to effectively provide traffic conditions that may occur through past historic feature data when determining routes and time for the routes (Pace 2. Problem description “The aim of traffic prediction is to evaluate the future traffic condition so that we can provide valuable information to the traffic managers and participants.”).
.
With respect to claim 14, Chenguang in view of Wu in view of Pace teach obtaining, from road condition diagrams at time points in the preset historical time length before the time information, road (Pace FIG. 7 | Section 4.1 “The traffic dataset is the GPS probe data which is collected from more than 14,000 taxis traveling in the Chengdu from August 3, 2014, to August 30, 2014. The GPS device on each taxi is sampling every 20 to 30 seconds from 6:00 a.m. to 24:00 p.m.; every record includes the taxi identification (taxi ID), current time (time stamps), and current location (latitude, longitude) [23]. The area in experiment is located in the Qingyang District of Chengdu, China (Figure 7). In this paper, the road map is obtained from the OpenStreetMap, which is a free, open source, and editable map service. Then, we use the operation mentioned in the second section to divide the road network into segments.”); encoding the road condition sub-diagrams to obtain road condition features of the road segment and its context at the time points in the preset historical time length before the time information (Pace FIG. 11a-b | Section 4.5 “Figure 11(a) shows that the traffic patterns of road segment A on weekdays is very different from weekends. The performance of prediction on weekdays is obviously better than weekends. The reason is that the traffic flow conditions are more complex on weekends. There is no big difference between the traffic patterns of road segment B on weekdays and the weekends as Figure 11(b) shows. By carefully observing Figure 11, we speculate that the model performance on rush hour is better than the non-rush hour from the results. In order to verify this conjecture, we divide the prediction results of each day into hours and take the average error per hour. The error distribution per hour is shown in Figure 12.”). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Wu (US 20200109959 A1) (“Wu”) in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”) further in view of Song (Vision-based vehicle detection and counting system using deep learning in highway scenes) (“Song”)

	With respect to claim 7, Chenguang in view of Wu in view of Pace fail to explicitly disclose performing random masking on partial road condition features at time points in the preset historical time length. 
Song, however, teaches performing random masking on partial road condition features at time points in the preset historical time length (Song FIG 6, 7, 8, 9)
	It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang in view of Wu in view of Pace to include performing random masking on partial road condition features at time points in the preset historical time length, as taught by Song as disclosed above, in order to efficiently identify road characteristics (Song Abstract “To address this issue, this paper proposes a vision-based vehicle detection and counting system”).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) further in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”).

With respect to claim 8, Chenguang teaches wherein the determining the estimated time consumption on the route comprises: the integration subnetwork integrating the feature representation of time information, vector representations of road segments included by the route and road condition feature representations of road segments included by the route (Chenguang Paragraph 148-149 “The ETA model generation part is mainly based on the existing path sample information to train the two model parameters of the fusion factor and the intersection driving time in the ETA model used to train the given path to obtain their optimal solutions, and generate the ETA model. Among them, the fusion factor is used to predict the travel time of the road segment, and the travel time of the entire navigation path can be obtained by adding the travel time of each road segment included in a complete navigation path and the travel time of each intersection. As shown in the figure, in the ETA model generation part, the path sample information for model training is first obtained. The path sample information may include: road segments included in the navigation path, the actual travel time corresponding to the navigation path, and the distance traveled by each road segment. Information about travel times, etc. Based on the route sample information, the historical travel duration corresponding to each road segment and the real-time travel duration of each road segment under the road conditions at the travel start time of the navigation route to which it belongs can be calculated.”). 
Chenguang fails to explicitly disclose respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments.
Pace teaches respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments (Pace Abstract “This paper presents a hybrid model called SpAE-LSTM. This model considers the temporal and spatial features of traffic flow and it consists of sparse autoencoder and long short-term memory (LSTM) network based on memory units.  Sparse autoencoder extracts the spatial features within the spatial-temporal matrix via full connected layers. It cooperates with the LSTM network to capture the spatial-temporal features of traffic flow evolution and make prediction.” | 3.2. “The historical traffic average speed data of one road segment can be regarded as a time series. Long short-term memory (LSTM) is an effective method to deal with the prediction of time series. LSTM has three layers, including one input layer, one recurrent hidden layer, and one output layer. The recurrent hidden layer of LSTM has the function of memory, which is the key to the fact that LSTM can learn long-term dependency of time series.” | FIG. 3, 4, 5, 6).
(Pace 2. Problem description “The aim of traffic prediction is to evaluate the future traffic condition so that we can provide valuable information to the traffic managers and participants.”).

With respect to claim 15, Chenguang teaches wherein the determining the estimated time consumption on the route comprises: the integration subnetwork integrating the feature representation of time information, vector representations of road segments included by the route and road condition feature representations of road segments included by the route (Chenguang Paragraph 148-149 “The ETA model generation part is mainly based on the existing path sample information to train the two model parameters of the fusion factor and the intersection driving time in the ETA model used to train the given path to obtain their optimal solutions, and generate the ETA model. Among them, the fusion factor is used to predict the travel time of the road segment, and the travel time of the entire navigation path can be obtained by adding the travel time of each road segment included in a complete navigation path and the travel time of each intersection. As shown in the figure, in the ETA model generation part, the path sample information for model training is first obtained. The path sample information may include: road segments included in the navigation path, the actual travel time corresponding to the navigation path, and the distance traveled by each road segment. Information about travel times, etc. Based on the route sample information, the historical travel duration corresponding to each road segment and the real-time travel duration of each road segment under the road conditions at the travel start time of the navigation route to which it belongs can be calculated.”). 
Chenguang fails to explicitly disclose respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments.
Pace teaches respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments (Pace Abstract “This paper presents a hybrid model called SpAE-LSTM. This model considers the temporal and spatial features of traffic flow and it consists of sparse autoencoder and long short-term memory (LSTM) network based on memory units.  Sparse autoencoder extracts the spatial features within the spatial-temporal matrix via full connected layers. It cooperates with the LSTM network to capture the spatial-temporal features of traffic flow evolution and make prediction.” | 3.2. “The historical traffic average speed data of one road segment can be regarded as a time series. Long short-term memory (LSTM) is an effective method to deal with the prediction of time series. LSTM has three layers, including one input layer, one recurrent hidden layer, and one output layer. The recurrent hidden layer of LSTM has the function of memory, which is the key to the fact that LSTM can learn long-term dependency of time series.” | FIG. 3, 4, 5, 6).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang to include obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer; obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments, as taught by Pace as disclosed above, in order to accurately obtain time models (Pace 2. Problem description “The aim of traffic prediction is to evaluate the future traffic condition so that we can provide valuable information to the traffic managers and participants.”).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang (CN 110470314 A) ("Chenguang") (Translation Attached) in view of Pace (“A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction”) (“Pace”) further in view  of Zhengshen (CN 110400015 A) (“Zhengshen”) (Translation attached).
With respect to claim 9, Chenguang in view of Pace teach wherein the minimizing a difference between the estimated time consumption and an actual time consumption on the route comprises: determining a loss function according to a difference between the estimated time consumption on the route and actually-consumed time on the route (Chenguang Paragraph 104-107 “When calculating the optimal solution of the model parameters, the least square method can be used to obtain the optimal solution by solving the minimum value of the loss function. Least squares (also known as least squares) is a mathematical optimization technique. It finds the best functional match for the data by minimizing the sum of squared errors. The unknown data can be easily obtained by the least squares method, and the sum of squares of the errors between the obtained data and the actual data can be minimized. Specifically, in the process of solving the least squares problem, the gradient descent method can also be used to solve the problem. The loss function equation is: Where: ETA is the predicted travel time of the navigation path, and actual_total_travel_time is the actual travel time of the navigation path.”)
Chenguang in view of Pace fail to explicitly disclose performing feed-forward according to the loss function to update parameters of the route time consumption estimation model.
Zhengshen, however, teaches performing feed-forward according to the loss function to update parameters of the route time consumption estimation model (Zhengshen Paragraph 193 “In the embodiment of the present application, the ETA prediction model based on the attention mechanism can be regarded as a feedforward neural network, and the steps of its forward propagation are shown in Figure 6, including the following steps:” | Paragraph 228 “The prediction processing based on the first training route feature and the second training route feature is performed by the neural network model, and the difference between the obtained prediction time and the actual time is back-propagated in the neural network model, to update the weight calculation parameters and the parameters of the neural network model.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Chenguang in view of Pace to include performing feed-forward according to the loss function to update parameters of the route time consumption estimation model, as taught by Zhengshen as disclosed above, in order to increase accuracy of the time model (Zhengshen Paragraph 8 “The embodiments of the present application provide a time estimation method, device, and storage medium, which can calculate the estimated time of arrival by giving different weights to different road segments, thereby improving the accuracy of the estimated time of arrival.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667